Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disteldorf (US Pub 20090324967) in view of Disteldorf (US Pub 20160185660).
Regarding claims 1 and 16: Disteldorf teaches the following low-E glass (see Figures and Table 1)

    PNG
    media_image1.png
    446
    584
    media_image1.png
    Greyscale


	Although not shown, the coating layer 16 can instead be zirconium nitride (0018). While the exact stoichiometry is not disclosed, given that Disteldorf does not provide any indication of the zirconium nitride being substoichiometric or superstoichiometric, one having ordinary skill would reasonably conclude stoichiometric (i.e. ZrN (x=1)). 
	Disteldorf fails to teach their SiNx dielectrics being SiAlNx as claimed, however, they do not exclude such a material either (see 0023 for example) and instead, only generally teach silicon nitride containing dielectrics for low-e coatings.
	As Disteldorf ‘660, who similarly teaches silicon nitride dielectrics for low-e coatings, teaches that such layers can be Si3N4 (i.e. SiNx x=1.33) (see Table in 0025) and can be doped with 0-10%Al as desired (see 0021), it would have been obvious to one having ordinary skill at the time of invention to modify Disteldorf to include their silicon nitride layers being Si3N4 (i.e. SiNx x=1.33) doped with 0-10%Al to obtain a desirable dielectric. 
	Given the content of Al, x values for the resulting SiAlNx would be expected to fall within, or alternatively, at the very least, overlap with the range claimed rendering it obvious (MPEP 2144.05).
Regarding claims 2-3, 12 and 13: Disteldorf does not explicitly disclose their coating layer 16 comprising both ZrNx with a material meeting claim 2 and 3, however, as Disteldorf does teach that ZrSiOxNy as well as ZrNx are both suitable materials for layer 16 and it has been held by the courts that "It is prima facie obvious to combine two 
	Although Disteldorf does not explicitly disclose their metal layer of Ag further comprising one of the listed metals of claim 12, given that Disteldorf does teach that Ag and Au are both suitable materials for the metal layer (0020) and it has been held by the courts that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”, it would have been obvious to combine their Ag with Au to obtain a metal layer composition.
	Although Disteldorf does not explicitly disclose their absorption layers of NiCr further comprising additional Ni or Cr as required by claim 13, given that Disteldorf does teach that NiCr, Ni, Cr, etc. are all suitable materials for the layers (0020, 0022) and it has been held by the courts that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”, it would have been obvious to combine their NiCr with Ni or Cr to obtain the absorption layer compositions.

2.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disteldorf (US Pub 20090324967) and Disteldorf (US Pub 20160185660) as applied to claim 1 above, in view of Schmitz (US Pub 20140362434).
As discussed, Disteldorf teaches the invention of claim 1 but does not explicitly 
disclose their coating layer 16 comprising both ZrNx with a material meeting claim 4. 

	As Schmitz, who similarly teaches an outermost zirconium containing coating for a low e coated glass, discloses that SiZrNx (as Schmitz does not require other stoichiometry, it would be expected to be stoichiometric), Zr3N4, etc. are all suitable materials for such a coating (see 0040)  and it has been held by the courts that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”, it would have been obvious to combine SiZrNx (stoichiometric) with zirconium nitride to obtain an outer coating layer composition. 
	
3.	Claims 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disteldorf (US Pub 20090324967) and Disteldorf (US Pub 20160185660) as applied to claim 1 above, in view of Schmitz (US Pub 20140362434) or Fischer (US Pub 20140319116).
	As discussed above, Disteldorf teaches the invention of claim 1 but fails to teach the layer structure requirements of claims 6, 8-10 and 11. However, they do not exclude such features (see for example 0026 where they teach other layers can be added) and instead, only generally teach low-e coated glass.
	As Schmitz and Fischer, who both similarly teach low-e coated glass, suggests it being desirable in the art to duplicate dielectric/Ag/dielectric sequences and include layer structures meeting that of claims 6, 8-11, it would have been obvious to one having ordinary skill at the time of invention to modify Disteldorf to duplicate their .
	Response to Arguments
Applicant’s arguments filed January 21, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner




/LAUREN R COLGAN/Primary Examiner, Art Unit 1784